     Fill in this information to identify the case:


     Debtor 1              Joseph L Carlson


     Debtor 2              Karen E Carlson
     (Spouse, if filing)

     Unites States Bankruptcy Court for the:   Western District of Washington
                                                                                   (State)
     Case Number:          14-45502-MJH




Form 4100N
Notice of Final Cure Payment                                                                                                           10/15

File a separate notice for each creditor.

According to Bankruptcy Rule 3002.1(f), the trustee gives notice that the amount required to cure the prepetition default in the claim
below has been paid in full and the debtor(s) have completed all payments under the plan.

 Part 1:             Mortgage Information

                                                                                                             Court claim no. (if known):
 Name of creditor:                  OCWEN LOAN SERVICING LLC                                                 13

 Last 4 digits of any number you use to identify the debtor's account                        2   2   7   5

 Property Address:                              136 Genesis Dr
                                                Castle Rock, WA 98611




 Part 2:             Cure Amount


 Total cure disbursments made by the trustee:
 .
                                                                                                                           Amount

 a. Allowed prepetition arrearage:                                                                                   (a)   $        3,500.77

     b. Prepetition arrearage paid by the trustee :                                                                  (b)   $        3,500.77

     c. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c):              (c)   $             -0-

     d. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c)               (d)   $             -0-
        and paid by the trustee:
     e. Allowed postpetition arrearage:                                                                              (e)   $             -0-

 f.       Postpetition arrearage paid by the trustee :                                                             + (f)   $             -0-

     g. Total. Add lines b, d, and f.                                                                                (g)   $        3,500.77


 Part 3:             Postpetition Mortgage Payment


 Check one

 ý Mortgage is paid through the trustee .
         Current monthly mortgage payment                                                                                  $        1,920.33
         The next postpetition payment is due on                09 / 01 / 2019
                                                                MM / DD / YYYY

 ¨ Mortgage is paid directly by the debtor(s).


Form 4100N                                                       Notice of Final Cure Payment                                           page 1
Debtor 1     Joseph L Carlson                                                 Case number   (if known)   14-45502-MJH
             Name




 Part 4:     A Response Is Required By Bankruptcy Rule 3002.1(g)



 Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor(s), their counsel, and the trustee, within 21
 days after service of this notice, a statement indicating whether the creditor agrees that the debtor(s) have paid in full the
 amount required to cure the default and stating whether the debtor(s) have (i) paid all outstanding postpetition fees, costs,
 and escrow amounts due, and (ii) consistent with § 1322(b)(5) of the Bankruptcy Code, are current on all postpetition
 payments as of the date of the response. Failure to file and serve the statement may subject the creditor to further action of
 the court, including possible sanctions.

 To assist in reconciling the claim, a history of payments made by the trustee is attached to copies of this notice sent to the
 debtor(s) and the creditor.




              û/s/ Michael G. Malaier
                    Signature
                                                                                 Date   07/30/2019


 Trustee            Michael G. Malaier

 Address            2122 Commerce Street
                    Tacoma, WA 98402



 Contact phone      (253) 572-6600                                Email




Form 4100N                                        Notice of Final Cure Payment                                             page 2
Debtor 1     Joseph L Carlson                                              Case number   (if known)   14-45502-MJH
             Name




History Of Payments
Part 2 - B
Claim ID Name                    Creditor Type                Date         Check #   Posting Description                  Amount
31       OCWEN LOAN SERVICING LLCFirst Mortgage Arrears       05/29/2015   0492077   Principal Amount Disbursed To Creditor215.44
31       OCWEN LOAN SERVICING LLCFirst Mortgage Arrears       06/30/2015   0494343   Principal Amount Disbursed To Creditor210.57
31       OCWEN LOAN SERVICING LLCFirst Mortgage Arrears       07/31/2015   0496659   Principal Amount Disbursed To Creditor310.09
31       OCWEN LOAN SERVICING LLCFirst Mortgage Arrears       08/31/2015   0498910   Principal Amount Disbursed To Creditor148.35
31       OCWEN LOAN SERVICING LLCFirst Mortgage Arrears       09/30/2015   0504429   Principal Amount Disbursed To Creditor247.91
31       OCWEN LOAN SERVICING LLCFirst Mortgage Arrears       10/30/2015   0601115   Principal Amount Disbursed To Creditor202.92
31       OCWEN LOAN SERVICING LLCFirst Mortgage Arrears       11/30/2015   0603187   Principal Amount Disbursed To Creditor224.98
31       OCWEN LOAN SERVICING LLCFirst Mortgage Arrears       12/31/2015   0605305   Principal Amount Disbursed To Creditor282.56
31       OCWEN LOAN SERVICING LLCFirst Mortgage Arrears       01/29/2016   0607383   Principal Amount Disbursed To Creditor163.85
31       OCWEN LOAN SERVICING LLCFirst Mortgage Arrears       02/29/2016   0609442   Principal Amount Disbursed To Creditor240.56
31       OCWEN LOAN SERVICING LLCFirst Mortgage Arrears       03/31/2016   0611591   Principal Amount Disbursed To Creditor250.90
31       OCWEN LOAN SERVICING LLCFirst Mortgage Arrears       04/29/2016   0613759   Principal Amount Disbursed To Creditor368.01
31       OCWEN LOAN SERVICING LLCFirst Mortgage Arrears       05/31/2016   0615822   Principal Amount Disbursed To Creditor242.62
31       OCWEN LOAN SERVICING LLCFirst Mortgage Arrears       06/30/2016   0617922   Principal Amount Disbursed To Creditor392.01
31       OCWEN LOAN SERVICING LLCFirst Mortgage Arrears       07/29/2016   0619948   Principal Amount Disbursed To Creditor210.88
31       OCWEN LOAN SERVICING LLCFirst Mortgage Arrears       08/02/2016   0619948   Cancel Principal/Updates Principal Owed
                                                                                                                          -210.88
                                                                                                                              & Due
                                                                                          Total for Part 2 - B:          3,500.77




Form 4100N                                    Notice of Final Cure Payment                                                page 3
                  IN THE UNITED STATES BANKRUPTCY COURT
            FOR THE WESTERN DISTRICT OF WASHINGTON AT TACOMA



In Re:                                            Case No. 14-45502-MJH

JOSEPH L CARLSON and                              CERTIFICATE OF MAILING
KAREN E CARLSON,


                                  Debtors.

    I, Jamie Bacon, certify under penalty of perjury under the laws of the United States that on July
30, 2019, I caused to be mailed via regular mail a true and correct copy of the foregoing Notice of
Final Cure Payment to the following:

   JOSEPH L CARLSON                                    OCWEN LOAN SERVICING LLC
   KAREN E CARLSON                                     STE 100
   136 GENESIS LN                                      1661 WORTHINGTON RD
   CASTLE ROCK, WA 98611                               W PALM BEACH, FL 33409

   OCWEN LOAN SERVICING, LLC                           ALDRIDGE PITE LLP
   ATTN: BANKRUPTCY DEPT                               4375 JUTLAND DR STE 200
   PO BOX 24605                                        PO BOX 17933
   WEST PALM BEACH, FL 33416-4605                      SAN DIEGO, CA 92177-0933

   The following parties received notice of the Notice of Final Cure Payment via ECF:

   UNITED STATES TRUSTEE
   BROWN & SEELYE PLLC

   Executed at Tacoma, Washington this 30th day of July, 2019.

                                                  /s/ Jamie Bacon
                                                  Jamie Bacon, for
                                                  Michael G. Malaier
                                                  Chapter 13 Standing Trustee
                                                  2122 Commerce Street
                                                  Tacoma, WA 98402
                                                  (253) 572-6600




CERTIFICATE OF MAILING                                                                            page 1
